DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/IB2018/001411 11/13/2018
PCT/IB2018/001411 has PRO 62/585,341 11/13/2017
	Claims 1-4, 8, 11, 13, 16-17, 19, 22, 29-31, 34, 39, 41, and 43-45 are pending.

Applicant's election with traverse of Group I and the species GGlyA in the reply filed on April 8, 2022 is acknowledged.  Applicant stated that claims 1-4, 8, 11, 13, 39, 41, and 43-45 read on the elected species.  The traversal is on the ground(s) that the amended claims are novel.  This is not found persuasive because the prior art teaches compounds which anticipate the claims, which will be set forth in detail in the following rejections.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-17, 19, 22, 29-31, 34, and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 8, 2022.
Regarding the elected species, it is a compound wherein X is glucosyl and R1 is H, which does not meet the limitations of claim 1.  Claim 1 requires that when X is glucosyl, then R1 is optionally substituted alkyl.  
It is noted that the elected species was searched and the search was expanded to include compounds where X is hexosyl, the attachment point is at C1, A is NH2, and CYZ is CH2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that when X is glucosyl, then R1 is optionally substituted alkyl.  Claim 8 ultimately depends from claim 1, and is a compound wherein X is necessarily glucosyl and R1 can be H (see the first compound recited in claim 8).  Claim 13 recites compounds wherein X is necessarily glucosyl and R1 can be H, including the elected species.  Therefore, claims 8 and 13 fail to include all the limitations of claim 1 (namely, that when X is glucosyl, then R1 is optionally substituted alkyl).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites a large number of compounds which are identified by trade names.  If a trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See MPEP 2173.05(u).  Trade names used in claim 41 include at least Humulin, Novolin, Exubera, Novolog, Apidra, Humalog, Isophane, Levemir, Lantus, Lente, Ultralente, Pramlinitide, and many others.  For the sake of brevity, the examiner is not listing every trade name recited in claim 41.  
	NPH in claim 41 is an abbreviation which is not defined in the specification, so it is impossible to determine what is encompassed by NPH.
Claim 41 recites Adenosine deaminase (pegademase bovine, PEG-ADA).  It is unclear whether the compounds in the parentheses are the same thing as Adenosine deaminase, or whether they are specific forms of adenosine deaminase.  If the latter, it is unclear whether they are required or merely exemplary.  Likewise, claim 41 recites “hyaluronidase (bovine, ovine), and it is unclear whether bovine and ovine are exemplary or required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 39, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picmanová (Biochem. J. (2015) 469, 375-389, cited on IDS).
Picmanová teaches the following compound 2 on page 377:

    PNG
    media_image1.png
    78
    380
    media_image1.png
    Greyscale

Compound 2 is a compound of claim 1, claim 2, or claim 3, or claim 4 wherein X is glucosyl, R1 and R2 are each methyl, m is 0, and R is NR3R4 where R3 and R4 are both hydrogen.  Compound 2 comes from a plant which contains cyanogenic glycosides, which are biologically active and so meet the limitation “biopharmaceutical.”  See abstract.  Cassava plant also contains protein, as evidenced by Morgan (Animal Nutrition 2 (2016) 253-261).  Cassava plant itself is a solid.  The plant material was also dissolved in methanol and water (page 376, Sample extraction), where it would have been in a liquid composition.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moynihan (Carbohydrate Research 374 (2013) 29-39).
	Moynihan teaches the following compound on page 30:

    PNG
    media_image2.png
    137
    280
    media_image2.png
    Greyscale

This compound anticipates the elected species, which is drawn as the alpha/beta anomer.  This compound is recited on page 5 of claim 13 (mixture of anomers) and page 7 of claim 13 (same anomer).

	
Claim(s) 1-4, 8, 11, 13, 39, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faria (Carbohydrate Research 343 (2008) 3205-3033, cited on IDS).
Faria teaches that MGA has a stabilizing effect on enzymes (page 3206):

    PNG
    media_image3.png
    137
    169
    media_image3.png
    Greyscale

This is a compound of claims 1-4, 8, and 13 where X is mannosyl, R1 is substituted alkyl, m is 0, and A is NR3R4 where R4 and R3 are both hydrogen.  The compound was incubated with malate dehydrogenase, a protein, in a liquid composition (page 3028, Figure 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faria (Carbohydrate Research 343 (2008) 3205-3033, cited on IDS) in view of Parr (US 4,464,469, August 7, 1984).
Faria teaches that MGA has a stabilizing effect on enzymes (page 3206):

    PNG
    media_image3.png
    137
    169
    media_image3.png
    Greyscale

This is a compound of claims 1-3, 8, and 13 where X is mannosyl, R1 is substituted alkyl, m is 0, and A is NR3R4 where R4 and R3 are both hydrogen.  The compound was incubated with malate dehydrogenase, a protein, in a liquid composition (page 3028, Figure 2).  Enzymes are used in industrial and pharmaceutical processes, and are components of food and clinical preparations, so preservation of enzymes is important. See page 3205, Introduction.
	Faria does not teach a composition where MGA was combined with one of the agents recited in claim 41.
Parr teaches that lactases are unstable and require stabilization.  See column 1, lines 26-41.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to stabilize lactase using MGA.  As Faria teaches, enzyme stabilization is important for products such as foods which contain enzymes.  Lactase is an enzyme which requires stabilization.  MGA is used to stabilize enzymes, so the skilled artisan would use MGA to stabilize enzymes such as lactase.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8, 11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a genus of compounds which encompass products of nature (judicial exceptions). This judicial exception is not integrated into a practical application because the claims encompass compounds which are structurally unchanged compared to the compounds in nature, and the claims do not include additional elements. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the rejected claims do not recite any additional elements.
The following compounds are encompassed by the claimed genus and are natural products:

    PNG
    media_image4.png
    198
    331
    media_image4.png
    Greyscale
This is firoin-A, found in Rhodothermus marinus.

    PNG
    media_image5.png
    193
    342
    media_image5.png
    Greyscale
This compound is linamarin amide, found in cassava leaves.  See the Picmanová reference (cited on IDS), page 380, third paragraph in the second column.  Linamarin amide 2 was detected in cassava plants.  
	
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623